BLUE, Judge-.
In this belated appeal, Franklin Hooks appeals the revocation of his probation and the habitual offender sentences imposed on new offenses. We reverse the revocation of probation but affirm the habitual offender sentences.
The record reflects that the trial court held -several hearings in an effort to resolve Hooks’ numerous cases. The proceedings were complicated by Hooks’ mental limitations. The primary concern of the State and defense counsel was the resolution of Hooks’ new offenses. Ultimately, a plea agreement was reached on those cases. Hooks entered guilty pleas to the charges and was sentenced in accordance with the plea agreement as a habitual offender. The record shows that Hooks agreed to the habitual offender sentences and that the trial court reviewed documents in support of the sentences. Therefore, as to the habitual offender sentences imposed in circuit court case numbers 98-261 and 98-792, we affirm.
At the sentencing hearing, the trial court also revoked Hooks’ probation and imposed a prison sentence. Unfortunately, the revocation was done without an admission by Hooks to the violation or an evidentiary hearing. While defense counsel advised the trial court that Hooks had previously admitted the violation, the record shows that never occurred. Accordingly, we reverse the revocation of Hooks’ probation in circuit court case number 96-4701 and remand with directions to the trial court to arraign Hooks on the violation and to proceed accordingly.1
Revocation of probation reversed and remanded; habitual offender sentences affirmed.
ALTENBERND, A.C.J., and STRINGER, J., Concur.

. Should Hooks ultimately be found in violation of his probation and the prison sentence reimposed, he would be entitled to the full amount of time already served on this offense.